Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                December 01, 2016

The Court of Appeals hereby passes the following order:

A17A0624. RONALD LEE v. MERCURY INSURANCE COMPANY OF
    GEORGIA et al.

      Ronald Lee filed a complaint against Mercury Insurance Company of Georgia,
seeking relief under a homeowner’s insurance policy. Mercury subsequently filed a
motion for summary judgment. Lee then filed a motion to strike an affidavit
submitted in support of the summary judgment motion. On June 13, 2016, the trial
court denied the motion to strike the affidavit. Lee then filed this direct appeal
seeking to challenge the June 13 order. We, however, lack jurisdiction.
      Because this action remains pending below, Lee was required to follow the
interlocutory application procedures set forth in OCGA § 5-6-34 (b), which include
obtaining a certificate of immediate review from the trial court, to obtain appellate
review. See Murphy v. Murphy, 322 Ga. App. 829 (747 SE2d 21) (2013). Lee’s
failure to comply with the interlocutory appeal procedures deprives us of jurisdiction
over this appeal, which is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        12/01/2016
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.